                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEONARD HADLEY,

               Plaintiff,

        v.                                                  Case No. 18-cv-1068-JPG-MAB

 ASTRAZENECA PHARMACEUTICALS PLC,
 ASTRAZENECA PLC, U.S. GOVERNMENT FOOD
 AND DRUG ADMINISTRATION and UNITED
 STATES OF AMERICA,

               Defendants.

                                           JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court having
rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Leonard Hadley’s claims against
defendant AstraZenica Pharmaceuticals PLC are dismissed without prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of
defendant AstraZenica PLC and against plaintiff Leonard Hadley, and that the claims against
defendant AstraZenica PLC are dismissed with prejudice;

        IT IS FURTHER ORDERED AND ADJUDGED that plaintiff Leonard Hadley’s claims
against defendants U.S. Government Food and Drug Administration and the United States of America
are dismissed with prejudice.

DATED: February 8, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
